In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-389V
                                       UNPUBLISHED


    ROXANE WISE,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: January 5, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mallori B. Openchowski, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On April 6, 2020, Roxane Wise filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that suffered a left shoulder injury resulting from the adverse
effects of an influenza vaccination, received on October 12, 2018. Petition at 1. Petitioner
further alleges that the vaccine was administered in the United States, her injuries lasted
more than six months, and neither she, nor any other party, has ever received any
compensation in the form of a civil award of settlement for her vaccine-related injuries.
Petition at 1, 3. The case was assigned to the Special Processing Unit of the Office of
Special Masters.



1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         On August 9, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Respondent found that “[P]etitioner’s alleged injury is consistent with a SIRVA, as
defined on the Vaccine Injury Table.” Id. at 3 (footnote omitted). Specifically, Respondent
determined that “[P]etitioner had no history of pain, inflammation, or dysfunction of her
left shoulder; medical records document that pain occurred within 48 hours after receipt
of an intramuscular vaccination; pain was limited to the left shoulder in which the vaccine
was administered; and no other condition or abnormality has been identified to explain
[P]etitioner’s shoulder pain.” Id. at 3-4 (citation omitted). Respondent concluded that
“[P]etitioner has satisfied all legal prerequisites for compensation under the Act.” Id. at 4.
Respondent further agrees that the scope of damages to be awarded is limited to
Petitioner’s left-sided SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2